Exhibit 10.2

 

Execution Version

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of August 7, 2020, among EMERGENT BIOSOLUTIONS INC., a Delaware
corporation (the “Borrower”), the Guarantors (as defined in the Credit Agreement
referred to below) party hereto, the Lenders party hereto (the “Consenting
Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(the “Administrative Agent”). Unless otherwise indicated, all capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
provided such terms in the Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders party thereto from time to time (the
“Lenders”) and the Administrative Agent have entered into that certain Amended
and Restated Credit Agreement, dated as of October 15, 2018 (as amended by the
First Amendment to Amended and Restated Credit Agreement dated as of June 27,
2019 and as may further be amended, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”; the Existing Credit Agreement,
as amended by this Amendment, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth herein, the Administrative Agent and the Consenting Lenders have agreed,
to certain amendments to the Existing Credit Agreement as more specifically set
forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

 

SECTION 1.               Amendments to Existing Credit Agreement. Effective as
of the Amendment Effective Date (as defined in Section 2 below), the Existing
Credit Agreement is hereby amended as follows:

 

(a)            Article I of the Existing Credit Agreement is hereby amended by
adding the following defined terms in appropriate alphabetical order:

 

“2028 Senior Notes” means the 3.875% Senior Notes due 2028, issued by the
Borrower.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“AV7909” means anthrax vaccine absorbed with CPG 7909 adjuvant.

 

“AV7909 Contract” means the provisions relating to the manufacturing development
and procurement of AV7909 set forth in that certain BARDA development and
procurement contract (Contract No. HHSO100201600030C), effective September 30,
2016, between Emergent Product Development Gaithersburg Inc. and the Biomedical
Advanced Research & Development Administration, as the same may be amended,
restated, supplemented, replaced, substituted for, renewed, or otherwise
modified from time to time.

 

“AV7909 Receivables Account” means any account in which payments from the
Federal Government (or any subdivision or agency thereof) on account of the
AV7909 Contract are made or deposited.

 





 

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Second Amendment Effective Date” means August 7, 2020.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

(b)           Article I of the Existing Credit Agreement is hereby amended by
removing the phrase “, or any series of related transactions,” from the
definition of “Acquisition”.

 

(c)           Article I of the Existing Credit Agreement is hereby amended by
amending and restating the definition of “Applicable Margin” in its entirety to
read as follows:

 

““Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Net Leverage Ratio:

 

Pricing Level Consolidated Net Leverage Ratio Commitment Fee Eurocurrency Rate +
Base Rate + I Less than 2.00 to 1.00 0.150% 1.25% 0.25% II Greater than or equal
to 2.00 to 1.00, but less than 2.50 to 1.00 0.200% 1.50% 0.50% III Greater than
or equal to 2.50 to 1.00, but less than 3.00 to 1.00 0.250% 1.75% 0.75% IV
Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00 0.300% 2.00%
1.00% V Greater than or equal to 3.50 to 1.00 0.350% 2.25% 1.25%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides a Compliance
Certificate pursuant to Section 8.2(a) for the most recently ended fiscal
quarter of the Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based on Pricing Level I until the
Calculation Date following the first full fiscal quarter of the Borrower
occurring after the Second Amendment Effective Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Net Leverage Ratio as
of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide a Compliance Certificate when due as required by Section 8.2(a) for the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Compliance
Certificate was required to have been delivered shall be based on Pricing Level
V until such time as an appropriate Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding such Calculation Date. The applicable
Pricing Level shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Pricing Level shall be applicable to all
Extensions of Credit then existing or subsequently made or issued.”

 



2

 

 

(d)           The definition of “Bail-In Action” set forth in Article I of the
Existing Credit Agreement is hereby amended by (i) replacing the reference to
“EEA Resolution Authority” with “Resolution Authority” and (ii) replacing the
reference to “EEA Financial Institution with “Affected Financial Institution”.

 

(e)           Article I of the Existing Credit Agreement is hereby amended by
amending and restating the definition of “Bail-In Legislation” in its entirety
to read as follows:

 

““Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”

 

(f)            Article I of the Existing Credit Agreement is hereby amended by
amending and restating the definition of “Incremental Facilities Limit” in its
entirety to read as follows:

 

““Incremental Facilities Limit” means, after the Second Amendment Effective
Date, with respect to any proposed incurrence of additional Indebtedness under
Section 5.13, an amount equal to the sum of (a) the amount of additional
Indebtedness that would cause the Consolidated Secured Net Leverage Ratio as of
the most recently ended fiscal quarter prior to the incurrence of such
additional Indebtedness (or in the case of any additional Indebtedness, the
proceeds of which will finance a Limited Condition Acquisition, the date
determined pursuant to Section 1.14) for which financial statements have been
delivered to the Administrative Agent hereunder, calculated on a pro forma basis
after giving effect to the incurrence of such additional Indebtedness and any
Limited Condition Acquisition to be consummated using the proceeds of such
additional Indebtedness and assuming that any proposed Incremental Revolving
Credit Increase is fully drawn at such time and after giving effect to the use
of proceeds thereof (calculated without giving effect to any netting of the
proceeds thereof from Consolidated Secured Indebtedness), not to exceed 2.75 to
1.00 plus (b) an amount equal to (i) the greater of (x) $300,000,000 and (y)
100% of Consolidated EBITDA as of the most recently ended Measurement Period
prior to the incurrence of such additional Indebtedness for which financial
statements have been delivered pursuant to Section 8.1(a) or (b) (or in the case
of any such additional Indebtedness, the proceeds of which will finance a
Limited Condition Acquisition, the date determined pursuant to Section 1.14)
plus (ii) the aggregate amount of all permanent reductions of the Revolving
Credit Commitment pursuant to Section 2.5(a) plus (iii) the aggregate principal
amount of all optional prepayments of the Term Loans pursuant to Section 4.4(a)
less (iv) the total aggregate initial principal amount (as of the date of
incurrence thereof) of all Incremental Loan Commitments and Incremental Loans
previously incurred under this clause (b) after the Second Amendment Effective
Date. Unless the Borrower otherwise notifies the Administrative Agent, if all or
any portion of any Incremental Loans would be permitted under clause (a) above
on the applicable date of incurrence, such Incremental Loans (or the relevant
portion thereof) shall be deemed to have been incurred in reliance on clause (a)
above prior to the utilization of any amount available under clause (b) above.”

 



3

 

 

(g)            Article I of the Existing Credit Agreement is hereby amended by
amending the definition of “Material Contract” by replacing “$50,000,000” with
“$100,000,000”.

 

(h)           Article I of the Existing Credit Agreement is hereby amended by
amending the definition of “Material Government Contract” by replacing
“$50,000,000” with “$100,000,000”.

 

(i)            Article I of the Existing Credit Agreement is hereby amended by
deleting the definitions of (i) “NuThrax”, (ii) “NuThrax Contract” and (iii)
“NuThrax Receivables Account” in their entirety.

 

(j)            Article I of the Existing Credit Agreement is hereby amended by
amending and restating the definition of “Write-Down and Conversion Powers” in
its entirety to read as follows:

 

““Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.”

 

(k)            Section 7.1 of the Existing Credit Agreement is hereby amended by
replacing the term “EEA Financial Institution” in the last sentence thereof with
the term “Affected Financial Institution”.

 

(l)             Section 8.2(i) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with “[Reserved];”.

 

(m)          Section 8.12(e) of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with “[Reserved].”

 

(n)            Section 9.1(b) of the Existing Credit Agreement is hereby amended
by replacing the phrase “date hereof” with “Second Amendment Effective Date”.

 

(o)           Section 9.1(t) of the Existing Credit Agreement is hereby amended
by replacing “$25,000,000” with “$100,000,000”.

 

(p)           Section 9.2(c) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 



4

 

 

“(c)     (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the Second Amendment Effective Date, (ii)
additional Investments by the Borrower and its Subsidiaries in Credit Parties,
(iii) additional Investments by Non-Guarantor Subsidiaries in other
Non-Guarantor Subsidiaries, (iv) Investments in Non-Guarantor Subsidiaries,
together with any Investments made pursuant to Section 9.2(h), in an aggregate
outstanding amount with respect to such Investments under this clause (iv) not
to exceed the greater of $100,000,000 and 10.0% of Consolidated Tangible Assets
as of the most recently ended Measurement Period for which financial statements
have been delivered pursuant to Section 8.1(a) or (b); and (v) direct or
indirect Investments in Foreign Subsidiaries to fund direct and indirect
Permitted Acquisitions by such Foreign Subsidiaries in an aggregate outstanding
amount with respect to such Investments under this clause (v) not to exceed the
greater of $100,000,000 and 10.0% of Consolidated Tangible Assets as of the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 8.1(a) or (b) (or in the case of a Limited
Condition Acquisition, the date determined pursuant to Section 1.14);”

 

(q)           Section 9.2(f) of the Existing Credit Agreement is hereby amended
by replacing the phrase “date hereof” with “Second Amendment Effective Date”.

 

(r)            Section 9.2(h) of the Existing Credit Agreement is hereby amended
by replacing “$25,000,000” with “$100,000,000”.

 

(s)           Section 9.3(c) of the Existing Credit Agreement is hereby amended
by replacing the phrase “date hereof” with “Second Amendment Effective Date”.

 

(t)            Section 9.3 of the Existing Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (v), (ii) replacing the “.” at
the end of clause (w) with “; and” and (iii) adding a new clause (x) to read as
follows and such amendment shall be deemed effective immediately prior to the
incurrence of the Indebtedness of the Credit Parties under the 2028 Senior
Notes:

 

“(x)     Indebtedness of the Credit Parties under the 2028 Senior Notes in an
aggregate outstanding principal amount not to exceed $450,000,000 at any time
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) unless otherwise permitted under Section 9.3(h) at the time of such
refinancing, refunding, renewal or extension, the principal amount (excluding
interest paid in kind) of such Indebtedness shall not exceed the principal
amount of the Indebtedness being refinanced, refunded, renewed or extended, plus
accrued interest and premiums and defeasance costs, fees, commissions and
expenses associated with such refinancing, refunding, renewal or extension, (ii)
no obligors, other than any direct or any contingent obligor with respect to
such Indebtedness or any obligor that would have been required to become an
obligor with respect to the Indebtedness being refinanced, refunded, renewed or
extended, shall be an obligor under such refinancing, refunding, renewal or
extension, (iii) the final maturity date of such refinancing, refunding, renewal
or extension, at the time of incurrence thereof, shall not be prior to the date
that is 91 days after the then latest Revolving Credit Maturity Date or maturity
date of any Incremental Term Loan, as applicable, and (iv) the material terms
(other than fees, interest rate, rate floors, premiums, optional prepayment,
redemption provisions and conversion price), taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness are not more
restrictive (as determined by the Borrower in good faith) in any material
respect to the Credit Parties than the terms of any agreement or instrument
governing the Indebtedness, taken as a whole, being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the
then-applicable market interest rate, as determined by the Borrower in good
faith.

 



5

 

 

(u)           Section 9.3 of the Existing Credit Agreement is hereby further
amended by amending the last paragraph of such Section to replace the reference
to “clauses (f), (g), (i), (l), (p) and (s) above” with “clauses (f), (g), (i),
(l), (p), (s) and (x) above”.

 

(v)           The first two paragraphs of Section 9.11(b) of the Existing Credit
Agreement are hereby amended and restated in their entirety to read as follows:

 

“(b)     Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the last day of any Measurement Period of the Borrower to be greater
than 4.50 to 1.00. Notwithstanding the foregoing, in connection with any
Permitted Acquisition after September 30, 2019 having aggregate consideration
(including cash, Cash Equivalents and other deferred payment obligations) in
excess of $75,000,000, the Borrower may, at its election, in connection with
such Permitted Acquisition and upon prior written notice to the Administrative
Agent, increase the required Consolidated Net Leverage Ratio pursuant to this
Section to 5.00 to 1.00, which such increase shall be applicable (i) with
respect to a Permitted Acquisition that is not a Limited Condition Acquisition,
for the fiscal quarter in which such Permitted Acquisition is consummated and
the three (3) consecutive quarterly test periods thereafter or (ii) with respect
to a Permitted Acquisition that is a Limited Condition Acquisition, for purposes
of determining pro forma compliance with this Section 9.11(b) at the time
definitive purchase agreement, merger agreement or other acquisition agreement
governing the Permitted Acquisition is executed, for the fiscal quarter in which
such Permitted Acquisition is consummated and for the three (3) consecutive
quarterly test periods after which such Permitted Acquisition is consummated
(each, a “Leverage Ratio Increase”); provided that there shall be at least one
full fiscal quarter following the cessation of each such Leverage Ratio Increase
during which no Leverage Ratio Increase shall then be in effect.”

 

(w)          Section 9.14 of the Existing Credit Agreement is hereby amended by
(i) replacing the third “or” in the first sentence of such section with “,” and
(ii) adding the phrase “or the 2028 Senior Notes” after the phrase “the
Convertible Senior Notes”.

 

(x)           Section 9.14(c) of the Existing Credit Agreement is hereby amended
by (i) adding the phrase “and the 2028 Senior Notes” after the phrase
“Convertible Senior Notes” and (ii) adding the phrase “; provided that with
respect to the 2028 Senior Notes such determination may be made at the time of
the delivery of a notice thereof under the indenture governing the 2028 Senior
Notes” immediately prior to the semi-colon.

 

(y)           Section 9.14 of the Existing Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (e), (ii) replacing the “.” at
the end of clause (f) with “;” and (iii) adding new clauses (g) and (h) to read
as follows:

 

“(g)     the Borrower and its Subsidiaries may make scheduled payments of
interest and payments of expenses and indemnities with respect to the 2028
Senior Notes; and

 

(h)       the Borrower and any of its Subsidiaries may make any payments of any
Subject Indebtedness in the minimum amount necessary to ensure that such Subject
Indebtedness shall not constitute an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code or any successor provision.”

 

(z)            Section 10.1(n) of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 



6

 

 

“(n)     BioThrax/AV7909.  The termination or expiration of, or the receipt of
any notice by the Borrower or any Subsidiary to terminate, any Material Contract
of the Borrower or any Subsidiary for the sale of BioThrax or AV7909 to any
Governmental Authority of the Federal Government of the United States, to the
extent a reasonably suitable replacement contract (in the reasonable judgment of
the Borrower in good faith) with a Governmental Authority is not entered into by
the Borrower or such Subsidiary within thirty (30) days after such termination
or expiration of, or receipt of notice to terminate, such Material Contract or,
if on the termination of such 30-day period, the parties to such Material
Contract are engaging in active negotiations to extend or replace such Material
Contract (as determined by the Borrower in good faith), within ninety (90) days
after such termination or expiration of, or receipt of notice to terminate, such
Material Contract; provided that AV7909 shall be deemed to be a reasonably
suitable replacement for BioThrax to the extent that AV7909 has either obtained
(x) full FDA approval or (y) FDA emergency use authorization pursuant to Section
564 of the FFDCA; provided further, that no Event of Default under this Section
10.1(n) shall be deemed to have occurred to the extent that the Borrower is in
compliance with the financial covenants set forth in Section 9.11 as of the last
day of the most recently ended Measurement Period prior to such termination or
expiration for which financial statements have been delivered pursuant to
Section 8.1(a) or (b), after giving pro forma effect, as if such termination or
expiration occurred on the first day of such Measurement Period, to the loss of
Consolidated EBITDA attributable to such terminated or expired Material
Contract(s), including income statement items attributable to such Material
Contract or the products subject thereto, as determined by the Borrower in good
faith and believed by the Borrower to be reasonable; or”

 

(aa)          Section 10.1(p) of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with “[Reserved].”

 

(bb)         Section 12.1(a) of the Existing Credit Agreement is hereby amended
by amending and restating the Administrative Agent’s “With copies to” address to
read as follows:

 

Wells Fargo Bank, National Association

2030 Main Street, 8th Floor

MAC: E2231-081

Irvine, CA 92614

Attention of: Sara Barton

Telephone No.: (949) 358-6116

Facsimile No.: (949) 251-6000

E-mail: sara.r.barton@wellsfargo.com

 

(cc)          Section 12.23 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows and in connection therewith, the
table of contents is hereby amended to replace the reference to “SECTION 12.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions” with
“SECTION 12.23 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions”:

 

“SECTION 12.23 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 



7

 

 

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)                the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.”

 

(dd)         The Existing Credit Agreement is hereby further amended by (i)
replacing all remaining references therein to “NuThrax” with “AV7909”, (ii)
replacing all remaining references therein to “NuThrax Contract” with “AV7909
Contract” and (iii) replacing all remaining references therein to “NuThrax
Receivables Account” with “AV7909 Receivables Account”.

 

(ee)         Schedules 7.8(b), 7.8(d) and 9.3 to the Existing Credit Agreement
are hereby amended and restated in their entirety with Schedules 7.8(b), 7.8(d)
and 9.3 attached hereto as Annex I.

 

SECTION 2.               Conditions of Effectiveness of Amendment. This
Amendment, and the amendments set forth in Section 1 above, shall become
effective on the date when the following conditions shall have been satisfied or
waived (such date, the “Amendment Effective Date”):

 

(a)           the Administrative Agent shall have received this Amendment, duly
executed by a Responsible Officer of the Borrower, the Guarantors existing as of
the Amendment Effective Date and the Required Lenders;

 

(b)           the Administrative Agent shall have received evidence of the
substantially contemporaneous funding of the 2028 Senior Notes; and

 

(c)            the Borrower shall have paid to the Administrative Agent and
Wells Fargo Securities, LLC all fees with respect to this Amendment previously
agreed to between the Borrower and Wells Fargo Securities, LLC.

 

SECTION 3.               Representations and Warranties. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each Credit
Party represents and warrants to the Administrative Agent and the Lenders on and
as of the Amendment Effective Date that, in each case:

 



8

 

 

(a)           the representations and warranties of each Credit Party set forth
in the Credit Agreement and in each other Loan Document to which it is a party
are true and correct in all material respects on and as of the Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates;

 

(b)           no Default or Event of Default has occurred and is continuing;

 

(c)           it has all requisite power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment and each other document executed in connection
herewith to which it is a party in accordance with their respective terms and
the transactions contemplated hereby; and

 

(d)           this Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party, and each such document constitutes the
legal, valid and binding obligation of each such Credit Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principals of equity.

 

SECTION 4.               Reference to and Effect on the Credit Agreement and the
Loan Documents. Except as expressly provided herein, the Existing Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the
Existing Credit Agreement or any other Loan Document other than as expressly set
forth herein, (b) to prejudice any right or rights which the Administrative
Agent or the Lenders may now have or may have in the future under or in
connection with the Existing Credit Agreement or the other Loan Documents or any
of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, or (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower, any of its Subsidiaries or any
other Person with respect to any other waiver, amendment, modification or any
other change to the Existing Credit Agreement or the Loan Documents or any
rights or remedies arising in favor of the Lenders or the Administrative Agent,
or any of them, under or with respect to any such documents. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any Loan Document to the “Credit Agreement” shall be deemed to be references to
the Existing Credit Agreement as modified hereby.

 

SECTION 5.               Further Assurances. Each Credit Party agrees to, to the
extent required by the Loan Documents, make, execute and deliver all such
additional and further acts, things, deeds, instruments and documents as the
Administrative Agent may reasonably require for the purposes of implementing or
effectuating the provisions of this Amendment and the other Loan Documents.

 

SECTION 6.             Acknowledgement and Reaffirmation. Each Credit Party (a)
consents to this Amendment and agrees that the transactions contemplated by this
Amendment shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party (as amended pursuant to this Amendment), (b) confirms and
reaffirms its obligations under each of the Loan Documents to which it is a
party (as amended pursuant to this Amendment) and (c) agrees that each of the
Loan Documents to which it is a party (as amended pursuant to this Amendment)
remains in full force and effect and is hereby ratified and confirmed.

 



9

 

 

SECTION 7.               Costs and Expenses. The Borrower hereby reconfirms its
obligations pursuant to Section 12.3(a) of the Credit Agreement to pay and
reimburse the Administrative Agent in accordance with the terms thereof.

 

SECTION 8.               Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

SECTION 9.               Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart of this Amendment.

 

SECTION 10.            Entire Agreement. This Amendment is the entire agreement,
and supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. This Amendment is a Loan Document and is
subject to the terms and conditions of the Credit Agreement.

 

SECTION 11.             Successors and Assigns. This Amendment shall be binding
on and inure to the benefit of the parties hereto and their successors and
permitted assigns.

 

[The remainder of this page is intentionally left blank.]

 



10

 



 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

  Emergent BioSolutions Inc., as Borrower       By: /s/ Richard S. Lindahl    
Name:   Richard S. Lindahl     Title: Executive Vice President, Chief Financial
Officer and Treasurer         CANGENE BIOPHARMA LLC, as Guarantor       By: /s/
Richard S. Lindahl     Name: Richard S. Lindahl     Title: Treasurer      
EMERGENT BIODEFENSE OPERATIONS LANSING LLC, as Guarantor       By:   /s/ Richard
S. Lindahl     Name: Richard S. Lindahl     Title: Treasurer       EMERGENT
MANUFACTURING OPERATIONS BALTIMORE LLC, as Guarantor       By:   /s/ Richard S.
Lindahl     Name: Richard S. Lindahl     Title: Executive Manager       EMERGENT
PRODUCT DEVELOPMENT GAITHERSBURG INC., as Guarantor       By:   /s/ Richard S.
Lindahl     Name: Richard S. Lindahl     Title: Treasurer

 

Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

  EMERGENT INTERNATIONAL INC., as Guarantor       By: /s/ Richard S. Lindahl    
Name:   Richard S. Lindahl     Title: Treasurer       EMERGENT TRAVEL HEALTH
INC., as Guarantor       By: /s/ Richard S. Lindahl     Name: Richard S. Lindahl
    Title: Chief Financial Officer and Treasurer       EMERGENT DEVICES INC.
(FORMERLY KNOWN AS ADAPT PHARMA INC.), as Guarantor       By:   /s/ Richard S.
Lindahl     Name: Richard S. Lindahl     Title: Treasurer

 

Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 



 



 



 

  wells fargo bank, national association, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender           By: /s/ Sara Barton     Name: Sara
Barton     Title: Vice President

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

  JPMORGAN CHASE Bank, N.A., as Lender       By: /s/ Ling Li     Name: Ling Li  
  Title: Executive Director

 

Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

  PNC Bank, National Association, as Lender       By: /s/ Eric H. Williams    
Name: Eric H. Williams     Title: Senior Vice President

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 



 



 

  Royal Bank of Canada, as Lender       By: /s/ Steven T. Bachman     Name:
Steven T. Bachman     Title: Authorized Signatory

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

 

 

  BMO Harris Bank, N.A., as Lender       By: /s/ Eric Oppenheimer     Name: Eric
Oppenheimer     Title: Managing Director

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 



 



 

  Capital One, N.A., as Lender       By: /s/ Peter Itz     Name: Peter Itz    
Title: Duly Authorized Signatory

 

Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

  Citizens Bank, N.A., as Lender       By: /s/ Mark Guyeski     Name: Mark
Guyeski     Title: Vice President

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

  MUFG Union Bank, N.A., as Lender       By: /s/ Teuta Ghilaga     Name: Teuta
Ghilaga     Title: Director

 

Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

 

 

 

  Regions Bank, as Lender       By: /s/ Ned Spitzer     Name: Ned Spitzer    
Title:   Managing Director

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

  TRUIST BANK (successor by merger to SunTrust Bank), as Lender       By: /s/
Matthew J. Davis     Name: Matthew J. Davis     Title:   Senior Vice President

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

  THE Huntington National bank, as Lender       By: /s/ Joseph A Miller    
Name: Joseph A Miller     Title:   Managing Director

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 



 



 

  Bank of America, N.A., as Lender       By: /s/ H. Hope Walker     Name: H.
Hope Walker     Title:   Senior Vice President

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

 

 

 

 

  Bank of the West, as a Lender     By: /s/ Michael Weinert     Name: Michael
Weinert     Title: Director         By: /s/ Caroline Smith     Name:  Caroline
Smith     Title: Assistant Vice President

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

  DNB Capital LLC, as a Lender       By: /s/ Ahelia Singh     Name:  Ahelia
Singh     Title: Assistant Vice President         By: /s/ Magdalena Brzostowska
    Name: Magdalena Brzostowska     Title: Senior Vice President

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

  First National Bank, as a Lender       By: /s/ Douglas T. Brown     Name: 
Douglas T. Brown     Title: Senior Vice President

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 



 



 

  Fifth Third Bank, as a Lender       By: /s/ Ellie Robertson     Name:  Ellie
Robertson     Title: Officer

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 

 

 

  HSBC Bank USA, N.A., as a Lender       By: /s/ Robert J Levins     Name:
Robert J Levins #21435     Title: SVP Team Lead

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 

 



  Morgan Stanley Bank, as a Lender       By: /s/ Graham Robertson     Name:
Graham Robertson     Title: Authorized Signatory

 

Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 



 



 

  TD Bank, N.A., as a Lender       By: /s/ Shivani Agarwal     Name: Shivani
Agarwal     Title: Senior Vice President

 

Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 



 



 



  U.S. Bank National Association, as a Lender       By: /s/ Tom Priedeman    
Name: Tom Priedeman     Title: Senior Vice President

 

 

 

Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 



 



 

  M&T BANK, as a Lender       By: /s/ Neil Ganessingh     Name: Neil Ganessingh
    Title: Vice President

 



Emergent BioSolutions Inc.

Second Amendment to Amended and Restated Credit Agreement

Signature Page

 





 